Exhibit 10.86I

EXECUTION VERSION

REVOLVING CREDIT COMMITMENT INCREASE SUPPLEMENT

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 30, 2011 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among SBA Senior Finance II LLC, a Florida limited
liability company (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
Toronto Dominion (Texas) LLC, as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Increasing Lender identified on Schedule l hereto (the “Increasing Lender”),
the Administrative Agent and the Borrower agree as follows:

1. The Increasing Lender hereby irrevocably increases its Revolving Credit
Commitment(s) to the Borrower by the amount set forth on Schedule 1 hereto (the
“Increased Revolving Credit Commitment”) pursuant to Section 2.19(c) of the
Credit Agreement. From and after the Effective Date (as defined below), the
Increasing Lender will be a Lender under the Credit Agreement with respect to
the Increased Revolving Credit Commitment as well as its existing Revolving
Credit Commitment(s) under the Credit Agreement.

2. The Administrative Agent (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto; and (b) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Parent, Holdings, SBA Senior Finance or the Borrower, any of their respective
Subsidiaries or Affiliates or any other obligor or the performance or observance
by the Parent, Holdings, SBA Senior Finance or the Borrower, any of their
respective Subsidiaries or Affiliates or any other obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto.

3. The Increasing Lender (a) represents and warrants that it is legally
authorized to enter into this Revolving Credit Commitment Increase Supplement;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Revolving Credit Commitment Increase Supplement; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are



--------------------------------------------------------------------------------

delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender, including, if it is organized under the laws of
a jurisdiction outside the United States, its obligation pursuant to
Section 2.15 of the Credit Agreement.

4. The effective date of this Revolving Credit Commitment Increase Supplement
shall be the Effective Date of the Increased Revolving Credit Commitment
described in Schedule 1 hereto (the “Effective Date”). Following the execution
of this Revolving Credit Commitment Increase Supplement by each of the
Increasing Lender and the Borrower, it will be delivered to the Administrative
Agent for acceptance and recording by it pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Revolving Credit Commitment (including payments of principal, interest, fees and
other amounts) to the Increasing Lender for amounts which have accrued on and
subsequent to the Effective Date.

6. From and after the Effective Date, the Increasing Lender shall be a party to
the Credit Agreement and, to the extent provided in this Revolving Credit
Commitment Increase Supplement, have the rights and obligations of a Lender
thereunder and shall be bound by the provisions thereof.

7. This Revolving Credit Commitment Increase Supplement shall be governed by and
construed in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Commitment Increase Supplement to be executed as of the date first above written
by their respective duly authorized officers on Schedule 1 hereto.

 

2



--------------------------------------------------------------------------------

Schedule 1

to Revolving Credit Commitment Increase Supplement

Name of Increasing Lender: Toronto Dominion (New York) LLC

Effective Date of Increased Revolving Credit Commitment: May 9, 2012

 

Principal
Amount of
Increased Revolving

Credit Commitment:

     Total Amount of
Revolving
Credit
Commitment(s)
of Increasing
Lender
(including Increased
Revolving Credit
Commitment):   $ 16,000,000       $ 110,000,000   

 

 

    

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC     SBA SENIOR FINANCE II LLC By:  

/s/ Bebi Yasin

    By:  

/s/ Thomas P. Hunt

Name: Bebi Yasin

Title: Authorized Signatory

   

Name: Thomas P. Hunt

Title: Senior Vice President & General Counsel

Accepted:      

TORONTO DOMINION (TEXAS) LLC,
as Administrative Agent

      By:  

/s/ Bebi Yasin

     

Name: Bebi Yasin

Title: Authorized Signatory

     

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as Issuing Lender

      By:  

/s/ David Perlman

     

Name: David Perlman

Title: AVP

     

[Signature Page to Revolving Credit Commitment Increase Supplement (TD)]